Citation Nr: 1629735	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served in the United States Army from November 2004 to December 2004 and from September 2010 to December 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran testified before a Decision Review Officer at the RO.  In May 2016, he testified before the undersigned via videoconference.  The transcripts of both hearings are associated with the claims file.


FINDING OF FACT

Migraine headaches were incurred in service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred a head injury in service, which caused the headaches he currently experiences.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, service connection requires competent evidence of three things: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records show that the Veteran incurred a head injury in September 2010, while he was in service, and complained of an onset of headaches.  His CT scan at that time was normal; however, notations dated the next month indicated that the Veteran continued to complain of headaches.  In his October 2010 Report of Medical History completed in conjunction with his separation, the Veteran reported a positive history of headaches and a head injury.  A November 2010 service treatment record indicates that the Veteran continued to take medication for his headaches.

The Veteran filed his claim for this benefit in January 2011, very shortly after he separated from service.  VA outpatient treatment records indicate that the Veteran continued to complain of and was treated for chronic headaches.

In August 2011, the Veteran was afforded a VA examination.  The examiner concluded that the Veteran's headaches did not follow a pattern consistent with any particular type of headache.  As such, any further opinion would be speculative.  The examiner reiterated his opinion in an October 2011 addendum.

However, in a May 2016 written statement, a physician from the VA medical center indicated that the Veteran had a history of migraine headaches and had been prescribed medication for the headaches.  While no opinion was given at this time as to whether the Veteran's migraine headaches were related to his service, the Board finds that this is highly probative evidence with regard to whether the Veteran has a currently diagnosed headache disorder, since it originates from his treating facility.  In addition, the Veteran's head injury and complaints of headaches in service are well documented in his service treatment records.  As such, the only remaining matter to discuss is whether the currently diagnosed migraine headaches are related to the Veteran's service.  The Board finds that they are.

In essence, the Board finds that the evidence supports a showing that the headaches suffered by the Veteran during service continued after service and are the same headaches he experiences today.  All of the lay and medical evidence shows that the Veteran experienced no headache disorder prior to September 2010 and he has experienced them since that time without resolution.  The most recent report indicates that they are migraine headaches.  As such, the evidence is at least in equipoise, and the claim is granted.


ORDER

Service connection for migraine headaches is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


